internal_revenue_service department of the treasury washington dc index no person to contact telephone number refer reply to t ep ra t1 date dec on ein legend state a employer m plan x county a county b county c gentlemen l this is in response to a request submitted on your behalf by your authorized representative on date federal_income_tax treatment of certain contributions to plan x under sec_414 revenue code code for a private ruling letter concerning the of the internal in support of the ruling_request the following facts and representations have been submitted employer m is a comprehensive community college the college provides quality postsecondary credit serving the residents of counties a a programs leading to an associate degree or a certificate of proficiency as well as documents of participation for community and continuing education courses and c of state b state a has established various pension plans including plan x which are qualified under sec_401 of the code is employer m who participate in plan are required to contribute to plan x a participating employer in plan x employer m employees of an agency of state a pursuant to a resolution by the board_of trustees of employer m dated may the resolution zw ie assume and pay employer m will pick up mandatory employee contributions of employees of employer m who participate in plan x in lieu of such employees paying such contributions employees of employer m who participate in plan xx will have no option to receive the -picked-up contributions in cash instead of having such contributions paid to plan xx in addition the employer m requests a ruling that contributions made by employees of employer m who participate in plan x which are picked up by employer m pursuant to the resolution will not be included in the gross_income of such employees for federal_income_tax purposes sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded of the code is contributions which are picked up by the employer within the meaning of sec_414 specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees' income until such time as they are distributed to the employees ruling held further that under the provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the school district's the revenue the issue of whether contributions have been picked up by an employer within the meaning of sec_414 c b i following two criteria must be met these revenue rulings established that the of the code is addressed in revenue_ruling and revrul_81_36 the employer cc b - the employee must not be given the option of must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan furthermore it up contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial whether an employer picks in revrul_87_10 c b the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate the service concluded that to the terms of plan x and the resolution satisfy the criteria set forth in revenue rulings and because the contributions although designated as employee contributions are to be made by employer m lieu of contributions by the employees and the employees may not elect to receive such contribution amounts directly in accordingly we conclude that contributions made by employees of employer m who participate in plan x which are picked up by employer m under the provisions of the resolution will not be included in the gross_income of such employees for federal_income_tax purposes in the year of contribution - the ruling applies only to contributions specified in the resolution commencement of the pickup of the mandatory_contributions cannot be earlier than the later of may effect or the date the resolution is put into the effective date for the the internal_revenue_service reaches no conclusion in this letter as governmental_plan within the meaning of sec_414 d of the code to the status of plan x as no opinion is expressed as to whether the a ey br amounts in question are subject_to tax under the federal_insurance_contributions_act expressed as being paid pursuant to a salary reduction agreement within the meaning of sec_3121 v b no opinion is to whether the amounts in question are this ruling is based on the assumption that plan xx will be qualified under sec_401 of the code at the time of the pick-up contributions described above this ruling is directed only to the taxpayer who requested it revenue code provides that it may not be used or cited as precedent sec_6110 of the internal sincerely yours john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy notice of intention to disclose ot
